Case 4:21-cv-00154-SDJ-KPJ Document 4 Filed 02/23/21 Page 1 of 2 PageID #: 14




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

AL M. WILLIAMS and family,                  §
                                            §
             Plaintiffs,                    §
                                            §
v.                                          §   Civil Action No. 3:21-CV-0379-K
                                            §
LADERA APARTMENTS, JUDY NLN,                §
and DANIEL PAZ,                             §
                                            §
             Defendants.                    §

                                        ORDER

      Plaintiffs Al M. Williams and family (collectively, “Plaintiffs”) filed their case in

this Court against Defendants Ladera Apartments, Judy NLN, and Daniel Paz

(collectively, “Defendants”). In their Verified Complaint and Request for Emergency

Injunction (“Complaint”) (Doc. No. 1 at 4), Plaintiffs allege that Defendants are

attempting to remove Plaintiffs from their apartment on March 17, 2021, in violation

of the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act and the Centers

for Disease Control and Prevention’s Eviction Moratorium. Plaintiffs’ Complaint lists

an address in Dallas, Texas. Although located in the city of Dallas, this physical address

is within Denton County. Denton County is in the Eastern District of Texas, Sherman

Division. 28 U.S.C. § 124(c)(3). Plaintiffs’ Complaint does not reveal any connections

to the Northern District of Texas, Dallas Division, which is comprised of the following

counties: Dallas, Ellis, Hunt, Johnson, Kaufman, Navarro, and Rockwall.

                                            1
Case 4:21-cv-00154-SDJ-KPJ Document 4 Filed 02/23/21 Page 2 of 2 PageID #: 15




      Therefore, a substantial part of the events or omissions giving rise to Plaintiffs’

claims and request for emergency injunctive relief occurred in Denton County rather

than in the Dallas Division of the Northern District of Texas, and the Court finds that

the case has a more substantial connection to the Eastern District of Texas.

Accordingly, on the Court’s own motion, this case is TRANSFERRED to the United

States District Court for the Eastern District of Texas, Sherman Division. 28 U.S.C. §§

1404(a); see also § 123(c)(3).

      SO ORDERED.

      Signed February 23rd, 2021.




                                        ______________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




                                           2
